Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 1 of 45




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:19-cv-3709


 SOUND VIEW INNOVATIONS, LLC,
 a Delaware corporation,

                       Plaintiff,

                v.                                  JURY TRIAL DEMANDED
 SLING TV L.L.C., a Colorado corporation,
 and

                       Defendants.



                      COMPLAINT FOR PATENT INFRINGEMENT


       Plaintiff Sound View Innovations, LLC (“Sound View”), for its Complaint for Patent

Infringement against Sling TV L.L.C. (“Sling”), alleges as follows:

                                      INTRODUCTION

       1.     Sound View is an intellectual property licensing company with a patent portfolio

including approximately 300 active U.S. Patents. Those patents were developed by researchers at

Alcatel Lucent (“Lucent”) and its predecessors. Lucent was home to the world-renowned Bell

Laboratories, which has a long and storied history of innovation. Researchers at Lucent’s Bell

Laboratories developed a wide variety of key innovations that have greatly enhanced the

capabilities and utility of computer systems and networks. This has resulted in benefits such as

better and more efficient computer networking, computer security, and user experiences.

       2.     Patents enjoy the same fundamental protections as real property. Sound View, like


                                               1
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 2 of 45




any property owner, is entitled to insist that others respect its property and to demand compensation

from those who take that property for their own use. Sling has used, and continues to use, Sound

View’s patents without authorization. Moreover, despite Sound View’s attempt to negotiate, Sling

refuses to take a license though it continues to use Sound View’s property.

                                    NATURE OF THE CASE

       3.      This action arises under 35 U.S.C. § 271 for Defendant’s infringement of Sound

View’s United States Patent Nos. 6,708,213 (the “ʼ213 patent”), 6,757,796 (the “ʼ796 patent”),

6,725,456 (the “ʼ456 patent”) (collectively the “Patents-In-Suit”).

                                         THE PARTIES

       4.      Plaintiff Sound View is a Delaware limited liability company with its principal

place of business at 2001 Route 46, Waterview Plaza, Suite 310, Parsippany, New Jersey 07054.

       5.      On information and belief, Defendant Sling TV L.L.C. is a limited liability

company organized under the laws of the State of Colorado, with a principal place of business at

9601 S. Meridian Blvd., Englewood, Colorado 80112. Sling TV L.L.C. may be served through its

registered agent for service, Timothy Allen Messner, 9601 S. Meridian Blvd., Englewood,

Colorado 80112.Sling TV L.L.C., among other things, maintains the streaming website

www.sling.com and offers the Sling TV streaming service.

                                 JURISDICTION AND VENUE

       6.      This action arises under the patent laws of the United States, including 35 U.S.C. §

271 et seq. The jurisdiction of this Court over the subject matter of this action is proper under 28

U.S.C. §§ 1331 and 1338(a).

       7.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and 1400(b)




                                                 2
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 3 of 45




as to Sling TV L.L.C., at least because Sling TV L.L.C. resides in this judicial district.

          8.    This Court has personal jurisdiction over Sling TV L.L.C., because it, among other

things: is incorporated under the laws of Colorado, and has placed services that practice the claims

of the Patents-in-Suit into the stream of commerce with the knowledge, or reasonable expectation,

that actual or potential users of such services were located within this judicial district.

                                     THE PATENTS-IN-SUIT

          9.    Sound View incorporates by reference the preceding paragraphs as if fully set forth

herein.

A.        The ’213 Patent

          10.   The ’213 patent, titled “Method for Streaming Multimedia Information Over Public

Networks,” was duly and properly issued by the USPTO on March 16, 2004. A copy of the ’213

patent is attached hereto as Exhibit A.

          11.   Sound View is the owner and assignee of the ’213 patent and holds the right to sue

for and recover all damages for infringement thereof, including past infringement.

          12.   The ’213 patent generally relates to streaming multimedia data (e.g., audio and

video data) over the Internet and other networks, and, more specifically, to methods to improve

caching of streaming multimedia data from a content provider over a network to a client’s

computer.

          13.   At the time of the invention of the ’213 patent, multimedia data could either be

downloaded by the client or streamed over the network to the client. Streaming eliminated the

need for the client to wait for the downloading to complete before watching or listening to the

multimedia data. However, with conventional unicast connections, streaming posed problems: to



                                                   3
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 4 of 45




content providers in that server load increased linearly with the number of clients; to Internet

service providers in that streaming caused network congestion problems; and to clients in that

streaming often resulted in high start-up latency and unpredictable playback quality.

       14.        Conventional caching systems attempted to address network congestion, but these

were unsuitable for streaming multimedia data: (1) video files were typically too large to be cached

in their entirety, so only a few streams could be stored at a cache; (2) breaking video files into

smaller pieces was not feasible because the caching systems would treat different chunks from the

same video object independently; and (3) streaming multimedia has temporal characteristics, like

the transmission rate, while conventional caching was only capable of handling static web objects.

       15.        The inventors of the ’213 patent solved those discrete computer-based problems

and improved upon conventional caching techniques by providing a novel architecture and method

for supporting high quality live and on-demand streaming multimedia on network systems using

helper servers.

       16.        The techniques described in the ’213 patent advantageously reduce server and

network loads by employing helper servers with dynamic data transfer rate control to overcome

arrival time and range heterogeneity in client requests, thereby improving the quality perceived by

end users making requests for streaming media objects.

       17.        The ʼ213 patent has been recognized with the 2013 Edison Patent Award in

Multimedia Technology for inventing “fundamental concepts and techniques to design content

distribution networks and caching systems originally built for text and images to better support

streaming media over the Internet.” A press release regarding the award is attached as Exhibit B.




                                                 4
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 5 of 45




B.     The ’796 Patent

       18.     The ’796 patent, titled “Method and System for Caching Streaming Live Broadcasts

Transmitted Over a Network,” was duly and properly issued by the USPTO on June 29, 2004. A

copy of the ’796 patent is attached hereto as Exhibit C.

       19.     Sound View is the owner and assignee of the ’796 patent and holds the right to sue

for and recover all damages for infringement thereof, including past infringement.

       20.     The ’796 patent generally relates to real-time multimedia applications, and more

specifically, to methods for decreasing the playback delay at a client computer of a live streaming

broadcast transmitted over a network.

       21.     At the time of the invention of the ’796 patent, live broadcasting of streaming

multimedia over the Internet (including through movie broadcasts, television, sports, talk and

music radio, business events, seminars, and tutorials) was becoming increasingly popular.

       22.     Streaming data involves sending a continuous transmission of data from the server

to a client. At the client computer, received data is buffered in a cache memory and continuously

processed as soon as, or soon after, being received by the client. The client computer creates a

multimedia output from the received multimedia data. The advantage of streaming is that the

client computer does not have to wait until all data is downloaded from the server before some of

the data is processed and the multimedia output is created.

       23.     Because multimedia applications involve transferring large amounts of

information, such systems place a considerable load on the resources of the network, server, and

client. As more people accessed network-based multimedia applications, there was an increased

demand for longer, more complicated, more flexible multimedia applications.



                                                 5
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 6 of 45




        24.     Multicast technology was developed for scaling live broadcasts. However, one

problem that such technology did not address was that of start-up latency, i.e., the delay between

the client requesting multimedia playback and the beginning of the playback on the client.

        25.     The techniques described in the ’796 patent solve that discrete computer-based

problem and improve upon prior caching systems to better support the live broadcasting of

streaming multimedia over the Internet and other network systems. In particular, the ’796 patent

provides novel methods for supporting high quality live streaming multimedia broadcasts on a

network by using helper servers which operate as caching and streaming agents inside the network

to enhance caching and reduce playback delay without sacrificing perceived playback quality. To

allow the client’s buffer to be filled faster (and thus allow playback to start faster), a playout history

buffer is allocated and maintained at the helper server in response to a client request for a particular

live streaming media broadcast. The playout history buffer operates as a moving window of fixed

size that advances with the live broadcast stream, storing the last few seconds of the datastream.

An advantage of utilizing playout history buffers is that as subsequent client requests are received

at the helper server for a live streaming media broadcast which is currently being stored in a

previously allocated playout history buffer in response to a former request, each subsequent

request can be serviced directly from the playout history buffer thereby reducing start up latency.

An advantage in streaming data packets to each client is realized by virtue of having some number

of them pre-stored in the playout history buffer. When a request is received at the helper server,

the stored packets are immediately available for distribution to the requesting client.

        26.     Servicing subsequent requests from the playout history buffer prevents the need to

individually service each subsequent request from the content server as a unicast datastream, which



                                                    6
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 7 of 45




reduces network congestion by redirecting requests to the helper server. Also, the playout history

buffer (which may be considered a form of short term dynamic cache) allows the cached data to

be made immediately available to a requesting client to fill the client’s playout buffer as rapidly as

possible.

C.     The ʼ456 Patent

       27.     The ʼ456 patent, titled “Methods and Apparatus for Ensuring Quality of Service in

an Operating System,” was duly and properly issued by the USPTO on April 20, 2004. A copy of

the ʼ456 patent is attached hereto as Exhibit D.

       28.     Sound View is the owner and assignee of the ʼ456 patent and holds the right to sue

for and recover all damages for infringement thereof, including past infringement.

       29.     The ʼ456 patent generally relates to computer systems, and more particularly to

techniques for providing a desired quality of service (“QoS”) for an application running in a

computer system.

       30.     At the time of the invention of the ʼ456 patent, in a typical computer system

multiple applications would contend for the same physical resources, such as a central processing

unit, memory, and disk or network bandwidth. Conventional time-sharing operating systems could

achieve acceptably low response time and high system throughput in some environments, but

several trends made resource management techniques of conventional time-sharing operating

systems increasingly inappropriate. For example, many workloads began including real-time

applications like multimedia, which required that requests be processed within certain performance

bounds. Also, a trend towards distributed client-server architectures increased the importance of

fairness, i.e., preventing certain clients from monopolizing system resources.



                                                   7
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 8 of 45




       31.    The aforementioned trend towards client-server architectures made it necessary to

manage resources hierarchically. For example, web servers and other user-level servers often

needed mechanisms for processing client requests with specified QoS and/or fairness bounds.

However, conventional time-sharing operating systems did not provide such mechanisms.

       32.    Then-existing proportional share schedulers did not provide satisfactory solutions

to many problems that arose in their adoption in operating systems. For example, proportional

share schedulers were proposed without an application programming interface (“API”), since they

were not implemented and were evaluated only analytically or in simulations. As a further

example, proportional share schedulers that were implemented used an API limited to a given

scheduler and resource. As yet another example, proportional share schedulers that simply added

resource reservations to conventional objects such as files or sockets did not provide correct

sharing semantics, as such proportional share schedulers allowed those objects to be shared

inappropriately by different users. As yet another example, proportional share schedulers did not

propose how a parent process running on an operating system could limit the resource reservations

used by its children processes. Finally, proportional share schedulers would hold resource

reservations for processes that terminated abnormally, causing the reserved resource to become

permanently unavailable.

       33.    The inventors of the ʼ456 patent provided a technical solution for ensuring a desired

QoS for an application running on an operating system.

       34.    Using the techniques for providing a desired QoS claimed by the ʼ456 patent is

particularly useful because it allows selected applications to isolate their performance and the

performance of their corresponding client(s) from CPU, memory, disk, or network traffic



                                                8
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 9 of 45




overloads caused by other applications. Such a capability is increasingly important for real-time,

multimedia, Web, and distributed client-server applications as demands on network resources

grow.

                                   BACKGROUND FACTS

        35.    On April 11, 2017, Sound View notified Sling of its infringement of the ’213 and

’796 patents via a letter. Sound View additionally notified Sling of representative Sling systems

that infringe those patents and explained its intention to allow Sling to continue to use the

inventions covered in those patents through a license from Sound View. Sound View further

requested a meeting to discuss the matter in more detail.

        36.    Sling did not respond to Sound View’s letter.

        37.    On December 7, 2017 Sound View followed up with a letter again notifying Sling

of its infringement of the ’213 and ’796 patents. Sound View additionally notified Sling of

representative Sling systems that infringe those patents and explained its intention to allow Sling

to continue to use the inventions covered in those patents through a license from Sound View.

Sound View again requested a meeting to discuss the matter in more detail.

        38.    Then, during the week of January 22, 2018, Sound View met in person with Sling

to discuss the benefits of a patent license from Sound View.

        39.    On January 30, 2018, Sound View sent an email to Sling following up on the

previous week’s meeting and suggesting that the parties continue licensing discussions.

        40.    During the week of September 17, 2018, Sound View once again met in-person

with Sling to continue licensing discussions.

        41.    On September 26, 2018, Sound View sent an email to Sling to follow up on the



                                                9
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 10 of 45




prior week’s meeting and to indicate that Sound View was available to continue licensing

discussions.

          42.   Between October 2018 and November 2019, Sound View exchanged numerous

emails and telephone calls with Sling and its counsel in an effort to encourage Sling to enter into

a license agreement with Sound View and to thereby stop infringing Sound View’s patents.

          43.   Despite Sound View’s efforts, Sling has refused to agree to a license to end its

infringement of Sound View’s patents. Instead, Sling continues to knowingly, intentionally, and

willfully infringe Sound View’s patents so as to obtain significant benefits without paying any

compensation to Sound View. Sound View thus has no other choice but to seek relief through

litigation.

                                   COUNT ONE
                          INFRINGEMENT OF THE ’213 PATENT

          44.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

herein.

          45.   The ’213 patent is valid and enforceable.

          46.   At least by April 11, 2017, Sound View informed Sling that its systems and

applications infringe the ’213 patent. However, Sling has not stopped infringing.

          47.   A content delivery network, also called a content distribution network (CDN), is a

network of connected computers that delivers internet content, such as streaming video, to end

users. When a service, such as Sling, uses a CDN, the content comes from an “origin server” and

is replicated on numerous “edge servers.” When an end user requests particular content, the CDN

provides the content from an edge server near to the end user. This arrangement has numerous

benefits, such as: faster response time (lower latency) because the content is served from a nearby


                                                10
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 11 of 45




edge server, instead of a potentially distant origin server; greater throughput because the edge

server will be less loaded than a single origin server would be; and greater availability because the

multiplicity of servers allows for a request to be failed over to another server if an edge server

crashes.

       48.     Sling provides and has provided streaming services, including at least Sling TV (the

“Sling ʼ213 Services”), to allow users to watch streaming video. Sling provides streaming video

services to its users utilizing content delivery networks, including at least Akamai Technologies

Inc. (“Akamai”), Fastly Inc. (“Fastly”), and Level 3 Communications, LLC (“Level 3”)

(collectively, “the CDNs”). The Sling ʼ213 Services provide video that is encoded using certain

protocols, including the HTTP Live Streaming (“HLS”) protocol and the MPEG-DASH protocol.

       49.     HLS is an HTTP-based media streaming communications protocol. It works by

breaking the overall stream into a sequence of small HTTP-based file downloads; each download

is one short chunk that is part of an overall potentially unbounded transport stream. As the stream

is played, the client may select from a number of different alternate chunks containing the same

material encoded at a variety of data rates.

       50.     MPEG-DASH is an adaptive bitrate streaming technique that enables high quality

streaming of media content over the Internet delivered from conventional HTTP web servers.

Similar to HLS, MPEG-DASH works by breaking the content into a sequence of small HTTP-

based file segments, each segment containing a short interval of playback time of content that is

potentially many hours in duration, such as a live broadcast of a sports event. The content is made

available at a variety of different bit rates, with alternative segments encoded at different bit rates

covering aligned short intervals of playback time.



                                                  11
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 12 of 45




       51.       The CDNs each support Sling’s delivery of video content to users using MPEG-

DASH and/or HLS. Moreover, each of the CDNs openly advertises and promotes the use of those

protocols to deliver video content to users.

       52.       Knowing that each of the CDNs supports the delivery of video content using

MPEG-DASH and/or HLS, and directing and controlling such support, Sling delivers video

streams to its users, including the Sling ʼ213 Services, using at least the CDNs by transcoding

videos into MPEG-DASH segments with different bit rates, and providing those segments to each

of the CDNs. The CDNs store those MPEG-DASH segments in caches, and send them to Sling

users who request to view the video files.

       53.       Sling contracts or has contracted with each of the CDNs, so that when at least

certain Sling users request a video stream, the request is routed to one of the edge servers of the

CDN, which receives the request. The edge server then allocates a local buffer to store portions

of the stream.

       54.       Sling had and has the ability to configure and/or customize aspects of the operation

of each of the CDNs in delivering content to its users. Moreover, on information and belief, Sling

can and has configured and/or customized aspects of the operation of each of the CDNs in

delivering content to its users. For example, Sling can customize the operation of the Akamai

CDN through configuration tools, such as Akamai’s Luna Control Center. As a further example,

Sling can customize the operation of the Fastly CDN through configuration tools, such as the

Fastly Control Panel. As a further example, Sling can customize the operation of the Level 3 CDN

through configuration tools, such as Level 3 CDN Portal.

       55.       At least through contracting with Akamai and configuring and/or customizing



                                                  12
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 13 of 45




aspects of the operation of the Akamai CDN, Sling has knowledge of the operations of the Akamai

CDN and the steps the Akamai systems will perform in order to deliver content to Sling’s users.

Sling thus knowingly causes and specifically intends for Akamai to perform those steps, or directs

and controls Akamai’s performance of these steps by means of at least its contractual relationship

with Akamai and by configuring and customizing Akamai’s CDN.

       56.     For example, utilizing Akamai’s CDN requires storing segments in a local buffer

on an edge server, and at least by entering into a contractual relationship with Akamai, Sling

knowingly intends for Akamai to do so, or directs and controls Akamai (either implicitly or

explicitly) to do so. Sling intends for, or directs, the Akamai edge server to request the MPEG-

DASH or HLS segments from a datacenter cache, store them in the local buffer, and send them to

Sling users who view the video. Further, Sling intends for, or directs, the edge server to store data

in the buffer so that its end users can receive content with a lower latency.

       57.     While the Akamai edge server sends the requested segments to the user, it

concurrently requests the next few segments in the stream from the datacenter cache or from the

cache of another server. By doing so, the content can be streamed smoothly without pauses for

buffering. Akamai advertises this process as “pre-fetching.” Sling intends for and contracts with

Akamai to use pre-fetching so that its users can receive content without pauses for buffering. Sling

and other customers have the ability to configure the size of the segments to be fetched in the

Akamai system. The Akamai CDN, as configured and customized by Sling, also allows Sling

users to receive content without pauses for buffering by allowing end users to send byte range

requests to the edge server.

       58.     While the content is being played back by an MPEG-DASH or HLS client, the



                                                 13
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 14 of 45




client automatically selects the next segment to download and play based on current network

conditions. The streaming server then provides the requested alternate segment, resulting in the

server adjusting the data rate. Sling intends for and controls the Akamai CDN to adjust the data

rate by directing, controlling, and/or inducing Akamai to provide the content on its CDN at

different data rates.

        59.     As a further example, at least through contracting with Fastly and configuring

and/or customizing aspects of the operation of the Fastly CDN, Sling has knowledge of the

operations of the Fastly CDN and the steps the Fastly systems will perform in order to deliver

content to Sling’s users. Sling thus knowingly causes and specifically intends for Fastly to perform

those steps, or directs and controls Fastly’s performance of those steps by means of at least its

contractual relationship with Fastly and by configuring and customizing Fastly’s CDN.

        60.     For instance, utilizing Fastly’s CDN requires storing segments in a local buffer on

an edge server, and at least by entering into a contractual relationship with Fastly, Sling knowingly

intends for Fastly to do so, or directs and controls Fastly (either implicitly or explicitly) to do so.

Sling intends for, or directs, the Fastly edge server to request the MPEG-DASH or HLS segments

from a datacenter cache, store them in the local buffer, and send them to Sling users who view the

video. Further, Sling intends for, or directs, the edge server to store data in the buffer so that its

end users can receive content with a lower latency.

        61.     While the Fastly edge server sends the requested segments to the user, it

concurrently requests the next few segments in the stream from the datacenter cache or from the

cache of another server. By doing so, the content can be streamed smoothly without pauses for

buffering. Sling intends for and contracts with (or has contracted with) Fastly to deliver content



                                                  14
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 15 of 45




in this manner so that its users can receive content without pauses for buffering. Sling and other

customers have the ability to configure the size of the segments to be fetched in the Fastly system.

The Fastly CDN, as configured and customized by Sling, also allows Sling users to receive content

without pauses for buffering by allowing end users to send byte range requests to the edge server.

       62.     While the content is being played back by an MPEG-DASH or HLS client, the

client automatically selects from the alternatives the next segment to download and play based on

current network conditions. The streaming server then provides the requested alternate segment,

resulting in the server adjusting the data rate. Sling intends for and controls the Fastly CDN to

adjust the data rate by directing, controlling, and/or inducing Fastly to provide the content on its

CDN at different data rates.

       63.     As a further example, at least through contracting with Level 3 and configuring

and/or customizing aspects of the operation of the Level 3 CDN, Sling has knowledge of the

operations of the Level 3 CDN and the steps the Level 3 systems will perform in order to deliver

content to Sling’s users. Sling thus knowingly causes and specifically intends for Level 3 to

perform those steps, or directs and controls Level 3’s performance of those steps by means of at

least its contractual relationship with Level 3 and by configuring and customizing Level 3’s CDN.

       64.     For instance, utilizing Level 3’s CDN requires storing segments in a local buffer on

an edge server, and at least by entering into a contractual relationship with Level 3, Sling

knowingly intends for Level 3 to do so, or directs and controls Level 3 (either implicitly or

explicitly) to do so. Sling intends for, or directs, the Level 3 edge server to request the MPEG-

DASH or HLS segments from a datacenter cache, store them in the local buffer, and send them to

Sling users who view the video. Further, Sling intends for, or directs, the edge server to store data



                                                 15
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 16 of 45




in the buffer so that its end users can receive content with a lower latency.

       65.     While the Level 3 edge server sends the requested segments to the user, it

concurrently requests the next few segments in the stream from the datacenter cache or from the

cache of another server. By doing so, the content can be streamed smoothly without pauses for

buffering. Sling intends for and contracts with Level 3 to deliver content in this manner so that its

users can receive content without pauses for buffering. Sling and other customers have the ability

to configure the size of the segments to be fetched in the Level 3 system. The Level 3 CDN, as

configured and customized by Sling, also allows Sling users to receive content without pauses for

buffering by allowing end users to send byte range requests to the edge server.

       66.     While the content is being played back by an MPEG-DASH or HLS client, the

client automatically selects from the alternatives the next segment to download and play based on

current network conditions. The streaming server then provides the requested alternate segment,

resulting in the server adjusting the data rate. Sling intends for and controls the Level 3 CDN to

adjust the data rate by directing, controlling, and/or inducing Level 3 to provide the content on its

CDN at different data rates.

       67.     Sling directly infringes one or more claims of the ’213 patent (including at least

claim 16) under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents, at least by

directing and/or controlling at least the performance of the claimed steps by the CDNs to infringe

the ʼ213 patent to deliver the Sling ’213 Services.

       68.     For example, Sling has directly infringed, and continues to directly infringe, claim

16 of the ’213 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents,

at least by directing and/or controlling Akamai to deliver the Sling ʼ213 Services. For example,



                                                 16
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 17 of 45




Sling has directly infringed, and continues to directly infringe, claim 16 of the ’213 patent under

35 U.S.C. § 271(a) literally and/or under the doctrine of equivalents, at least by directing and/or

controlling Akamai (through at least contracting with Akamai and customizing the Akamai CDN)

to infringe claim 16 by using a method of reducing latency in a network having a content server

which hosts streaming media (“SM”) objects (such as videos) which comprise a plurality of time-

ordered segments (such as HLS or MPEG-DASH segments) for distribution over said network

through a plurality of helpers (“HSs”) (such as Akamai cache or edge servers) to a plurality of

clients (such as users of the Sling ʼ213 Services). Further:

               a.      Sling directs and/or controls Akamai, at least via its contract with Akamai

and/or its configuration and customization of Akamai’s CDN, to receive a request for an SM object

from one of said plurality of clients (such as a user of one of the Sling ʼ213 Services requesting to

watch a hosted video) at one of said plurality of helper servers (such as by directing and/or

controlling one of the Akamai cache or edge servers to receive such a request from a user of one

of the Sling ʼ213 Services to watch a hosted video);

               b.      Sling directs and/or controls Akamai, at least via its contract with Akamai

and/or its configuration and customization of Akamai’s CDN, to allocate a buffer at one of said

plurality of HSs to cache at least a portion of said requested SM object (such as by directing and/or

controlling Akamai to allocate a local buffer to store portions of the stream as HLS or MPEG-

DASH segments at the Akamai cache or edge servers);

               c.      Sling directs and/or controls Akamai, at least via its contract with Akamai

and/or its configuration and customization of Akamai’s CDN, to download said portion of said

requested SM object to said requesting client, while concurrently retrieving a remaining portion of



                                                 17
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 18 of 45




said requested SM object from one of another HS and said content server (such as by directing

and/or controlling the Akamai cache or edge server to pre-fetch the next segment of video content

by requesting the next HLS or MPEG-DASH segments in the stream from the datacenter cache,

and/or by directing and/or controlling the Akamai cache or edge server to be capable of receiving

a byte range request in order to download a segment of a requested video stream to a client while

concurrently downloading the next segments from another server); and

               d.      Sling directs and/or controls Akamai, at least via its contract with Akamai

and/or its configuration and customization of Akamai’s CDN and/or its provision of content

encoded at multiple bitrates, to adjust a data transfer rate at said one of said plurality of HSs for

transferring data from said one of said plurality of helper servers to said one of said plurality of

clients (such as by directing and/or controlling Akamai to provide alternate segments encoded at

different data rates to the client to accommodate the current network conditions (e.g., the client’s

current bandwidth), such that providing the requested alternate segment results in an adjusted data

rate).

         69.   As a further example, Sling has directly infringed, and continues to directly

infringe, claim 16 of the ’213 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine

of equivalents, at least by directing and/or controlling Fastly to deliver the Sling ʼ213 Services.

For example, Sling has directly infringed, and continues to directly infringe, claim 16 of the ’213

patent under 35 U.S.C. § 271(a) literally and/or under the doctrine of equivalents, at least by

directing and/or controlling Fastly (through at least contracting with Fastly and customizing the

Fastly CDN) to infringe claim 16 by using a method of reducing latency in a network having a

content server which hosts SM objects (such as videos) which comprise a plurality of time-ordered



                                                 18
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 19 of 45




segments (such as HLS or MPEG-DASH segments) for distribution over said network through a

plurality of HSs (such as Fastly cache or edge servers) to a plurality of clients (such as users of the

Sling ʼ213 Services). Further:

               a.      Sling directs and/or controls Fastly, at least via its contract with Fastly

and/or its configuration and customization of Fastly’s CDN, to receive a request for an SM object

from one of said plurality of clients (such as a user of one of the Sling ʼ213 Services requesting to

watch a hosted video) at one of said plurality of helper servers (such as by directing and/or

controlling one of the Fastly cache or edge servers to receive such a request from a user of one of

the Sling ʼ213 Services to watch a hosted video);

               b.      Sling directs and/or controls Fastly, at least via its contract with Fastly

and/or its configuration and customization of Fastly’s CDN, to allocate a buffer at one of said

plurality of HSs to cache at least a portion of said requested SM object (such as by directing and/or

controlling Fastly to allocate a local buffer to store portions of the stream as HLS or MPEG-DASH

segments at the Fastly cache or edge servers);

               c.      Sling directs and/or controls Fastly, at least via its contract with Fastly

and/or its configuration and customization of Fastly’s CDN, to download said portion of said

requested SM object to said requesting client, while concurrently retrieving a remaining portion of

said requested SM object from one of another HS and said content server (such as by directing

and/or controlling the Fastly cache or edge server to pre-fetch the next segment of video content

by requesting the next HLS or MPEG-DASH segments in the stream from the datacenter cache,

and/or by directing and/or controlling the Fastly cache or edge server to be capable of receiving a

byte range request in order to download a segment of a requested video stream to a client while



                                                  19
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 20 of 45




concurrently downloading the next segments from another server); and

                d.      Sling directs and/or controls Fastly, at least via its contract with Fastly

and/or its configuration and customization of Fastly’s CDN and/or its provision of content encoded

at multiple bitrates, to adjust a data transfer rate at said one of said plurality of HSs for transferring

data from said one of said plurality of helper servers to said one of said plurality of clients (such

as by directing and/or controlling Fastly to provide alternate segments encoded at different data

rates to the client to accommodate the current network conditions (e.g., the client’s current

bandwidth), such that providing the requested alternate segment results in an adjusted data rate).

        70.     As a further example, Sling has directly infringed, and continues to directly

infringe, claim 16 of the ’213 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine

of equivalents, at least by directing and/or controlling Level 3 to deliver the Sling ʼ213 Services.

For example, Sling has directly infringed, and continues to directly infringe, claim 16 of the ’213

patent under 35 U.S.C. § 271(a) literally and/or under the doctrine of equivalents, at least by

directing and/or controlling Level 3 (through at least contracting with Level 3 and customizing the

Level 3 CDN) to infringe claim 16 by using a method of reducing latency in a network having a

content server which hosts SM objects (such as videos) which comprise a plurality of time-ordered

segments (such as HLS or MPEG-DASH segments) for distribution over said network through a

plurality of HSs (such as Level 3 cache or edge servers) to a plurality of clients (such as users of

the Sling ʼ213 Services). Further:

                a.      Sling directs and/or controls Level 3, at least via its contract with Level 3

and/or its configuration and customization of Level 3’s CDN, to receive a request for an SM object

from one of said plurality of clients (such as a user of one of the Sling ʼ213 Services requesting to



                                                   20
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 21 of 45




watch a hosted video) at one of said plurality of helper servers (such as by directing and/or

controlling one of the Level 3 cache or edge servers to receive such a request from a user of one

of the Sling ʼ213 Services to watch a hosted video);

               b.      Sling directs and/or controls Level 3, at least via its contract with Level 3

and/or its configuration and customization of Level 3’s CDN, to allocate a buffer at one of said

plurality of HSs to cache at least a portion of said requested SM object (such as by directing and/or

controlling Level 3 to allocate a local buffer to store portions of the stream as HLS or MPEG-

DASH segments at the Level 3 cache or edge servers);

               c.      Sling directs and/or controls Level 3, at least via its contract with Level 3

and/or its configuration and customization of Level 3’s CDN, to download said portion of said

requested SM object to said requesting client, while concurrently retrieving a remaining portion of

said requested SM object from one of another HS and said content server (such as by directing

and/or controlling the Level 3 cache or edge server to pre-fetch the next segment of video content

by requesting the next HLS or MPEG-DASH segments in the stream from the datacenter cache,

and/or by directing and/or controlling the Level 3 cache or edge server to be capable of receiving

a byte range request in order to download a segment of a requested video stream to a client while

concurrently downloading the next segments from another server); and

               d.      Sling directs and/or controls Level 3, at least via its contract with Level 3

and/or its configuration and customization of Level 3’s CDN and/or its provision of content

encoded at multiple bitrates, to adjust a data transfer rate at said one of said plurality of HSs for

transferring data from said one of said plurality of helper servers to said one of said plurality of

clients (such as by directing and/or controlling Level 3 to provide alternate segments encoded at



                                                 21
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 22 of 45




different data rates to the client to accommodate the current network conditions (e.g., the client’s

current bandwidth), such that providing the requested alternate segment results in an adjusted data

rate).

         71.   In addition or in the alternative, Sling has induced infringement, and continues to

induce infringement, of one or more claims of the ’213 patent under 35 U.S.C. § 271(b), literally

and/or under the doctrine of equivalents. Sling has actively, knowingly, and intentionally induced

(and continues to induce) infringement of the ’213 patent by making, using, offering for sale,

selling, supplying, maintaining, and/or supporting the Sling ʼ213 Services; by contracting with the

CDNs and customizing the CDNs with the specific intent to cause the CDNs to perform the steps

claimed in the ’213 patent to deliver video data, including the Sling ʼ213 Services, to Sling’s users,

and with the knowledge that such actions infringe the ’213 patent.

         72.   For example, at least through repeated correspondence from Sound View, Sling

knows that at least Akamai, Fastly, and Level 3 perform the claimed methods of the ’213 patent to

deliver the Sling ʼ213 Services, and that Sling induces the infringement of each of those CDNs.

(See Exhibit E, incorporated herein by reference.) Moreover, Sling specifically intends that

infringement, at least by continuing to contract with and utilize the Akamai, Fastly, and Level 3

CDNs to offer the Sling ʼ213 Services; configuring the Akamai, Fastly, and Level 3 CDNs to

perform the claimed methods of the ’213 patent; and by encouraging and facilitating its

infringement through the use of the Sling ʼ213 Services by Sling’s users and/or the creation and

dissemination of documentation related to the Sling ʼ213 Services, including by, for example,

encouraging and instructing its agents and contractors, such as Akamai, Fastly, and Level 3, to

provide video to Sling’s users through the Sling ʼ213 Services, causing the performance of the



                                                 22
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 23 of 45




claimed methods with the knowledge that such actions infringe the ’213 patent.

       73.     For example, Sling intends for and induces Akamai to infringe claim 16 to deliver

the Sling ʼ213 Services by using a method of reducing latency in a network having a content server

which hosts SM objects (such as videos) which comprise a plurality of time-ordered segments

(such as HLS or MPEG-DASH segments) for distribution over said network through a plurality of

HSs (such as Akamai cache or edge servers) to a plurality of clients (such as users of the Sling

ʼ213 Services). Sling further intends for and induces Akamai to:

               a.     receive a request for an SM object from one of said plurality of clients (such

as a user of one of the Sling ʼ213 Services requesting to watch a hosted video) at one of said

plurality of helper servers (such as one of the Akamai cache or edge servers, with knowledge that

Akamai’s cache or edge servers will receive such a request from a user of one of the Sling ʼ213

Services to watch a hosted video);

               b.     allocate a buffer at one of said plurality of HSs to cache at least a portion of

said requested SM object (such as by inducing Akamai to allocate a local buffer to store portions

of the stream as HLS or MPEG-DASH segments at the Akamai cache or edge servers, with

knowledge that Akamai’s CDN will allocate such a buffer at one of the Akamai cache or edge

servers to store portions of the stream as HLS or MPEG-DASH segments);

               c.     download said portion of said requested SM object to said requesting client,

while concurrently retrieving a remaining portion of said requested SM object from one of another

HS and said content server (such as the Akamai cache or edge server pre-fetching the next segment

of video content by requesting the next HLS or MPEG-DASH segments in the stream from the

datacenter cache, with knowledge that Akamai’s cache or edge servers will pre-fetch the next



                                                23
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 24 of 45




segment of video by requesting the next HLS or MPEG-DASH segment in the stream from the

datacenter cache, and/or by directing and/or controlling the Akamai cache or edge server to be

capable of receiving a byte range request in order to download a segment of a requested video

stream to a client while concurrently downloading the next segments from another server); and

               d.      adjust a data transfer rate at said one of said plurality of HSs for transferring

data from said one of said plurality of helper servers to said one of said plurality of clients (such

as providing alternate segments encoded at different data rates to the client to accommodate the

current network conditions (e.g., the client’s current bandwidth), and then providing the requested

alternate segment resulting in an adjusted data rate, with knowledge that the Akamai CDN will

provide alternate segments encoded at different data rates to the client).

       74.     As a further example, Sling intends for and induces Fastly to infringe claim 16 to

deliver the Sling ʼ213 Services by using a method of reducing latency in a network having a content

server which hosts SM objects (such as videos) which comprise a plurality of time-ordered

segments (such as HLS or MPEG-DASH segments) for distribution over said network through a

plurality of HSs (such as Fastly cache or edge servers) to a plurality of clients (such as users of the

Sling ʼ213 Services). Sling further intends for and induces Fastly to:

               a.      receive a request for an SM object from one of said plurality of clients (such

as a user of one of the Sling ʼ213 Services requesting to watch a hosted video) at one of said

plurality of helper servers (such as one of the Fastly cache or edge servers, with knowledge that

Fastly’s cache or edge servers will receive such a request from a user of one of the Sling ʼ213

Services to watch a hosted video);

               b.      allocate a buffer at one of said plurality of HSs to cache at least a portion of



                                                  24
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 25 of 45




said requested SM object (such as by inducing Fastly to allocate a local buffer to store portions of

the stream as HLS or MPEG-DASH segments at the Fastly cache or edge servers, with knowledge

that Fastly’s CDN will allocate such a buffer at one of the Fastly cache or edge servers to store

portions of the stream as HLS or MPEG-DASH segments);

               c.      download said portion of said requested SM object to said requesting client,

while concurrently retrieving a remaining portion of said requested SM object from one of another

HS and said content server (such as the Fastly cache or edge server pre-fetching the next segment

of video content by requesting the next HLS or MPEG-DASH segments in the stream from the

datacenter cache, with knowledge that Fastly’s cache or edge servers will pre-fetch the next

segment of video by requesting the next HLS or MPEG-DASH segment in the stream from the

datacenter cache, and/or by directing and/or controlling the Fastly cache or edge server to be

capable of receiving a byte range request in order to download a segment of a requested video

stream to a client while concurrently downloading the next segments from another server); and

               d.      adjust a data transfer rate at said one of said plurality of HSs for transferring

data from said one of said plurality of helper servers to said one of said plurality of clients (such

as providing alternate segments encoded at different data rates to the client to accommodate the

current network conditions (e.g., the client’s current bandwidth), and then providing the requested

alternate segment resulting in an adjusted data rate, with knowledge that the Fastly CDN will

provide alternate segments encoded at different data rates to the client).

       75.     As a further example, Sling intends for and induces Level 3 to infringe claim 16 to

deliver the Sling ʼ213 Services by using a method of reducing latency in a network having a content

server which hosts SM objects (such as videos) which comprise a plurality of time-ordered



                                                 25
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 26 of 45




segments (such as HLS or MPEG-DASH segments) for distribution over said network through a

plurality of HSs (such as Level 3 cache or edge servers) to a plurality of clients (such as users of

the Sling ʼ213 Services). Sling further intends for and induces Level 3 to:

               a.      receive a request for an SM object from one of said plurality of clients (such

as a user of one of the Sling ʼ213 Services requesting to watch a hosted video) at one of said

plurality of helper servers (such as one of the Level 3 cache or edge servers, with knowledge that

Level 3’s cache or edge servers will receive such a request from a user of one of the Sling ʼ213

Services to watch a hosted video);

               b.      allocate a buffer at one of said plurality of HSs to cache at least a portion of

said requested SM object (such as by inducing Level 3 to allocate a local buffer to store portions

of the stream as HLS or MPEG-DASH segments at the Level 3 cache or edge servers, with

knowledge that Level 3’s CDN will allocate such a buffer at one of the Level 3 cache or edge

servers to store portions of the stream as HLS or MPEG-DASH segments);

               c.      download said portion of said requested SM object to said requesting client,

while concurrently retrieving a remaining portion of said requested SM object from one of another

HS and said content server (such as the Level 3 cache or edge server pre-fetching the next segment

of video content by requesting the next HLS or MPEG-DASH segments in the stream from the

datacenter cache, with knowledge that Level 3’s cache or edge servers will pre-fetch the next

segment of video by requesting the next HLS or MPEG-DASH segment in the stream from the

datacenter cache, and/or by directing and/or controlling the Level 3 cache or edge server to be

capable of receiving a byte range request in order to download a segment of a requested video

stream to a client while concurrently downloading the next segments from another server); and



                                                 26
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 27 of 45




                d.     adjust a data transfer rate at said one of said plurality of HSs for transferring

data from said one of said plurality of helper servers to said one of said plurality of clients (such

as providing alternate segments encoded at different data rates to the client to accommodate the

current network conditions (e.g., the client’s current bandwidth), and then providing the requested

alternate segment resulting in an adjusted data rate, with knowledge that the Level 3 CDN will

provide alternate segments encoded at different data rates to the client).

       76.      Sound View has been and continues to be damaged by Sling’s infringement of the

’213 patent and is entitled to recover from Sling the damages sustained by Sound View as a result

of Sling’s wrongful acts in an amount adequate to compensate Sound View for Sling’s

infringement subject to proof at trial.

       77.      Sling’s infringement of the ’213 patent has been knowing, deliberate, and willful,

since at least as early as April 11, 2017, the date of Sound View’s letter to Sling and therefore the

date on which Sling knew of the ’213 patent and that its conduct constituted and resulted in

infringement of the ’213 patent. Sound View continued to put Sling on notice of the ’213 patent

and Sling’s infringement thereof, including without limitation through communications on

December 7, 2017 and yet again through this complaint. Sling nonetheless committed—and

continues to commit—acts of direct and indirect infringement despite knowing that its actions

constituted infringement of the valid and enforceable ’213 patent, despite a risk of infringement

that was known or so obvious that it should have been known to Sling, and/or even though Sling

otherwise knew or should have known that its actions constituted an unjustifiably high risk of

infringement of that valid and enforceable patent. Sling’s conduct in light of these circumstances

is egregious.



                                                  27
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 28 of 45




          78.   Sling’s infringement of the ’213 patent was and is knowing, deliberate, and willful,

entitling Sound View to increased damages under 35 U.S.C. § 284 and to attorney fees and costs

incurred in prosecuting this action under 35 U.S.C. § 285.

                                   COUNT TWO
                          INFRINGEMENT OF THE ’796 PATENT

          79.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

herein.

          80.   The ’796 patent is valid and enforceable.

          81.   At least by April 11, 2017 Sound View informed Sling that its systems and

applications infringe the ’796 patent. However, Sling has not stopped infringing.

          82.   Sling provides and has provided live streaming services, including at least Sling’s

streaming service Sling TV (the “Sling ’796 Services”), to allow users to watch live streaming

video.

          83.   The CDNs, including Akamai, Fastly, and Level 3 each support Sling’s delivery of

video content to users using MPEG-DASH and/or HLS. Moreover, each of the CDNs openly

advertises and promotes the use of those protocols to deliver video content to users. Knowing that

each of the CDNs supports the delivery of video content using MPEG-DASH and/or HLS, and

directing or controlling such support, Sling delivers the Sling ʼ796 Services to its users using at

least the Akamai, Fastly, and Level 3 CDNs by transcoding videos into MPEG-DASH and/or HLS

segments.

          84.   Sling contracts or has contracted with each of the CDNs, so that when at least

certain Sling users request the Sling ʼ796 Services video stream, the request is routed to one of the

edge servers of the CDN, which receives the request. Moreover, on information and belief, Sling


                                                 28
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 29 of 45




can and has configured and/or customized aspects of the operation of each of the CDNs in

delivering content to its users. For example, Sling can customize the operation of the Akamai

CDN through configuration tools, such as Akamai’s Luna Control Center. As a further example,

Sling can customize the operation of the Fastly CDN through configuration tools, such as the

Fastly Control Panel. As a further example, Sling can customize the operation of the Level 3 CDN

through configuration tools, such as Level 3 CDN Portal.

       85.     For example, at least through contracting with Akamai and configuring and/or

customizing aspects of the operation of the Akamai CDN, Sling has knowledge of the operations

of the Akamai CDN and the steps the Akamai systems will perform in order to deliver content to

Sling’s users. Sling thus knowingly causes and specifically intends for Akamai to perform those

steps, or directs and controls Akamai’s performance of these steps by means of at least its

contractual relationship with Akamai and by configuring and customizing Akamai’s CDN.

       86.     For example, Sling contracts with Akamai knowing that when at least certain Sling

users request the Sling ʼ796 Services live stream, the request is routed to an Akamai edge server,

which receives the request, and that the Akamai edge server allocates a local buffer to store

portions of the stream. Sling contracts with Akamai also knowing that when a second user requests

the same video stream, the Akamai edge server will provide the stream from the same local buffer,

because Akamai’s edge servers serve the second request from the same local buffer because doing

so saves space and bandwidth. Sling’s contract with Akamai thus implicitly or explicitly directs

and controls Akamai to serve a second request for the same stream from the same local buffer.

Because the Akamai edge server already has the requested stream in a local buffer, it takes less

time to send it to the second user.



                                               29
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 30 of 45




       87.     As a further example, at least through contracting with Fastly and configuring

and/or customizing aspects of the operation of the Fastly CDN, Sling has knowledge of the

operations of the Fastly CDN and the steps the Fastly systems will perform in order to deliver

content to Sling’s users. Sling thus knowingly causes and specifically intends for Fastly to perform

those steps, or directs and controls Fastly’s performance of those steps by means of at least its

contractual relationship with Fastly and by configuring and customizing Fastly’s CDN.

       88.     For instance, Sling contracts or has contracted with Fastly knowing that when at

least certain Sling users request the Sling ʼ796 Services live stream, the request is routed to a Fastly

edge server, which receives the request, and that the Fastly edge server allocates a local buffer to

store portions of the stream. Sling contracts with Fastly also knowing that when a second user

requests the same video stream, the Fastly edge server will provide the stream from the same local

buffer, because Fastly’s edge servers serve the second request from the same local buffer because

doing so saves space and bandwidth. Sling’s contract with Fastly thus implicitly or explicitly

directs and controls Fastly to serve a second request for the same stream from the same local buffer.

Because the Fastly edge server already has the requested stream in a local buffer, it takes less time

to send it to the second user.

       89.     As a further example, at least through contracting with Level 3 and configuring

and/or customizing aspects of the operation of the Level 3 CDN, Sling has knowledge of the

operations of the Level 3 CDN and the steps the Level 3 systems will perform in order to deliver

content to Sling’s users. Sling thus knowingly causes and specifically intends for Level 3 to

perform those steps, or directs and controls Level 3’s performance of these steps by means of at

least its contractual relationship with Level 3 and by configuring and customizing Level 3’s CDN.



                                                  30
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 31 of 45




       90.     For example, Sling contracts with Level 3 knowing that when at least certain Sling

users request the Sling ʼ796 Services live stream, the request is routed to a Level 3 edge server,

which receives the request, and that the Level 3 edge server allocates a local buffer to store portions

of the stream. Sling contracts with Level 3 also knowing that when a second user requests the

same video stream, the Level 3 edge server will provide the stream from the same local buffer,

because Level 3’s edge servers serve the second request from the same local buffer because doing

so saves space and bandwidth. Sling’s contract with Level 3 thus implicitly or explicitly directs

and controls Level 3 to serve a second request for the same stream from the same local buffer.

Because the Level 3 edge server already has the requested stream in a local buffer, it takes less

time to send it to the second user.

       91.     Sling directly infringes one or more claims of the ’796 patent (including at least

claim 27) under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents, at least by

directing and/or controlling at least the performance of the claimed steps by Akamai, Fastly, and

Level 3 to infringe the ʼ796 patent to deliver the Sling ʼ796 Services.

       92.     For example, Sling has directly infringed, and continues to directly infringe, claim

27 of the ’796 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents,

at least by directing and/or controlling Akamai (through at least contracting with Akamai and

customizing the Akamai CDN) to infringe claim 27 by using, in a network having a content server

(such as a web content server) which hosts a plurality of live SM broadcast objects (such as live

video) for distribution over said network through a plurality of HSs (such as Akamai’s edge

servers) to a plurality of clients (such as Sling’s users), a method of reducing start-up latency

associated with distributing said plurality of live SM broadcast objects from said content server



                                                  31
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 32 of 45




and said plurality of HSs to said plurality of clients. Further:

               a.      Sling directs and/or controls Akamai, at least via its contract with Akamai

and/or its configuration and customization of Akamai’s CDN, to receive a first request for one of

said plurality of live SM broadcast objects at one of said plurality of HSs (such as by directing

and/or controlling Akamai to receive a first request from a Sling user to watch a live video at one

of Akamai’s edge servers);

               b.      Sling directs and/or controls Akamai, at least via its contract with Akamai

and/or its configuration and customization of Akamai’s CDN, to service said first request from a

non pre-configured playout history (“PH”) buffer (such as by directing and/or controlling Akamai

to contact a content server, retrieve and cache the requested MPEG-DASH or HLS segments at

the Akamai edge server in a local buffer, and deliver the requested content to the client) at a first

data rate;

               c.      Sling directs and/or controls Akamai, at least via its contract with Akamai

and/or its configuration and customization of Akamai’s CDN, to receive a second request for said

one of said plurality of live SM broadcast objects at said one of said plurality of HSs (such as by

directing and/or controlling Akamai to receive a second request for the same MPEG-DASH or

HLS segments at the Akamai edge server); and

               d.      Sling directs and/or controls Akamai, at least via its contract with Akamai

and/or its configuration and customization of Akamai’s CDN, to partially service said second

request from said non pre-configured PH buffer (such as by directing and/or controlling Akamai

to deliver the requested MPEG-DASH or HLS segments to the client from the same local buffer




                                                 32
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 33 of 45




on the Akamai edge server) at a second data rate, wherein said second data rate is higher than said

first data rate.

        93.        As a further example, Sling has directly infringed, and continues to directly

infringe, claim 27 of the ’796 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine

of equivalents, at least by directing and/or controlling Fastly (through at least contracting with

Fastly and customizing the Fastly CDN) to infringe claim 27 by using, in a network having a

content server (such as a web content server) which hosts a plurality of live SM broadcast objects

(such as live video) for distribution over said network through a plurality of HSs (such as Fastly’s

edge servers) to a plurality of clients (such as Sling’s users), a method of reducing start-up latency

associated with distributing said plurality of live SM broadcast objects from said content server

and said plurality of HSs to said plurality of clients. Further:

                   a.     Sling directs and/or controls Fastly, at least via its contract with Fastly

and/or its configuration and customization of Fastly’s CDN, to receive a first request for one of

said plurality of live SM broadcast objects at one of said plurality of HSs (such as by directing

and/or controlling Fastly to receive a first request from a Sling user to watch a live video at one of

Fastly’s edge servers);

                   b.     Sling directs and/or controls Fastly, at least via its contract with Fastly

and/or its configuration and customization of Fastly’s CDN, to service said first request from a

non pre-configured PH buffer (such as by directing and/or controlling Fastly to contact a content

server, retrieve and cache the requested MPEG-DASH or HLS segments at the Fastly edge server

in a local buffer, and deliver the requested content to the client) at a first data rate;




                                                   33
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 34 of 45




               c.      Sling directs and/or controls Fastly, at least via its contract with Fastly

and/or its configuration and customization of Fastly’s CDN, to receive a second request for said

one of said plurality of live SM broadcast objects at said one of said plurality of HSs (such as by

directing and/or controlling Fastly to receive a second request for the same MPEG-DASH or HLS

segments at the Fastly edge server); and

               d.      Sling directs and/or controls Fastly, at least via its contract with Fastly

and/or its configuration and customization of Fastly’s CDN, to partially service said second request

from said non pre-configured PH buffer (such as by directing and/or controlling Fastly to deliver

the requested MPEG-DASH or HLS segments to the client from the same local buffer on the Fastly

edge server) at a second data rate, wherein said second data rate is higher than said first data rate.

       94.     As a further example, Sling has directly infringed, and continues to directly

infringe, claim 27 of the ’796 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine

of equivalents, at least by directing and/or controlling Level 3 (through at least contracting with

Level 3 and customizing the Level 3 CDN) to infringe claim 27 by using, in a network having a

content server (such as a web content server) which hosts a plurality of live SM broadcast objects

(such as live video) for distribution over said network through a plurality of HSs (such as Level

3’s edge servers) to a plurality of clients (such as Sling’s users), a method of reducing start-up

latency associated with distributing said plurality of live SM broadcast objects from said content

server and said plurality of HSs to said plurality of clients. Further:

               a.      Sling directs and/or controls Level 3, at least via its contract with Level 3

and/or its configuration and customization of Level 3’s CDN, to receive a first request for one of

said plurality of live SM broadcast objects at one of said plurality of HSs (such as by directing



                                                 34
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 35 of 45




and/or controlling Level 3 to receive a first request from a Sling user to watch a live video at one

of Level 3’s edge servers);

                   b.     Sling directs and/or controls Level 3, at least via its contract with Level 3

and/or its configuration and customization of Level 3’s CDN, to service said first request from a

non pre-configured PH buffer (such as by directing and/or controlling Level 3 to contact a content

server, retrieve and cache the requested MPEG-DASH or HLS segments at the Level 3 edge server

in a local buffer, and deliver the requested content to the client) at a first data rate;

                   c.     Sling directs and/or controls Level 3, at least via its contract with Level 3

and/or its configuration and customization of Level 3’s CDN, to receive a second request for said

one of said plurality of live SM broadcast objects at said one of said plurality of HSs (such as by

directing and/or controlling Level 3 to receive a second request for the same MPEG-DASH or

HLS segments at the Level 3 edge server); and

                   d.     Sling directs and/or controls Level 3, at least via its contract with Level 3

and/or its configuration and customization of Level 3’s CDN, to partially service said second

request from said non pre-configured PH buffer (such as by directing and/or controlling Level 3

to deliver the requested MPEG-DASH or HLS segments to the client from the same local buffer

on the Level 3 edge server) at a second data rate, wherein said second data rate is higher than said

first data rate.

        95.        In addition or in the alternative, Sling has induced infringement, and continues to

induce infringement, of one or more claims of the ’796 patent under 35 U.S.C. § 271(b), literally

and/or under the doctrine of equivalents. Sling has actively, knowingly, and intentionally induced

(and continues to induce) infringement of the ’796 patent by making, using, offering for sale,



                                                   35
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 36 of 45




selling, supplying, maintaining, and/or supporting the Sling ʼ796 Services; by contracting with the

CDNs and customizing the CDNs with the specific intent to cause the CDNs to perform the steps

claimed in the ’796 patent to deliver video data, including the Sling ʼ796 Services, to Sling’s users,

and with the knowledge that such actions infringe the ’796 patent.

       96.     For example, at least through repeated correspondence from Sound View, Sling

knows that at least Akamai, Fastly, and Level 3 perform the claimed methods of the ’796 patent,

and that Sling induces the infringement of each of those CDNs. (See Exhibit E, incorporated herein

by reference.) Moreover, Sling specifically intends that infringement, at least by continuing to

contract with and utilize the Akamai, Fastly, and Level 3 CDNs to offer the Sling ʼ796 Services;

configuring or customizing the Akamai, Fastly, and Level 3 CDNs to perform the claimed methods

of the ’796 patent; and by encouraging and facilitating its infringement through the use of the Sling

ʼ796 Services by Sling’s users and/or the creation and dissemination of documentation related to

the Sling ʼ796 Services, including by, for example, encouraging and instructing its agents and

contractors, such as Akamai, Fastly, and Level 3 to provide video to Sling’s users through the

Sling ʼ796 Services, causing the performance of the claimed methods with the knowledge that

such actions infringe the ’796 patent

       97.     For example, Sling intends for and induces Akamai to infringe claim 27 to deliver

the Sling ʼ796 Services by using, in a network having a content server (such as a web content

server) which hosts a plurality of live SM broadcast objects (such as live video) for distribution

over said network through a plurality of HSs (such as Akamai’s edge servers) to a plurality of

clients (such as Sling’s users), a method of reducing start-up latency associated with distributing

said plurality of live SM broadcast objects from said content server and said plurality of HSs to



                                                 36
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 37 of 45




said plurality of clients, said method comprising:

                   a.     receiving a first request for one of said plurality of live SM broadcast objects

(such as a Sling user requesting to watch a live video) at one of said plurality of HSs (such as the

Akamai edge servers);

                   b.     servicing said first request from a non pre-configured PH buffer (such as by

contacting a content server, retrieving and caching the requested MPEG-DASH or HLS segments

at the Akamai edge server in a local buffer, and delivering the requested content to the client) at a

first data rate;

                   c.     receiving a second request for said one of said plurality of live SM broadcast

objects at said one of said plurality of HSs (such as receiving a second request for the same MPEG-

DASH or HLS segments at the Akamai edge server); and

                   d.     partially servicing said second request from said non pre-configured PH

buffer (such as by delivering the requested MPEG-DASH or HLS segments to the client from the

same local buffer on the Akamai edge server) at a second data rate, wherein said second data rate

is higher than said first data rate.

        98.        As a further example, Sling intends for and induces Fastly to infringe claim 27 to

deliver the Sling ʼ796 Services by using, in a network having a content server (such as a web

content server) which hosts a plurality of live SM broadcast objects (such as live video) for

distribution over said network through a plurality of HSs (such as Fastly’s edge servers) to a

plurality of clients (such as Sling’s users), a method of reducing start-up latency associated with

distributing said plurality of live SM broadcast objects from said content server and said plurality

of HSs to said plurality of clients, said method comprising:



                                                    37
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 38 of 45




                   a.     receiving a first request for one of said plurality of live SM broadcast objects

(such as a Sling user requesting to watch a live video) at one of said plurality of HSs (such as the

Fastly edge servers);

                   b.     servicing said first request from a non pre-configured PH buffer (such as by

contacting a content server, retrieving and caching the requested MPEG-DASH or HLS segments

at the Fastly edge server in a local buffer, and delivering the requested content to the client) at a

first data rate;

                   c.     receiving a second request for said one of said plurality of live SM broadcast

objects at said one of said plurality of HSs (such as receiving a second request for the same MPEG-

DASH or HLS segments at the Fastly edge server); and

                   d.     partially servicing said second request from said non pre-configured PH

buffer (such as by delivering the requested MPEG-DASH or HLS segments to the client from the

same local buffer on the Fastly edge server) at a second data rate, wherein said second data rate is

higher than said first data rate.

        99.        As a further example, Sling intends for and induces Level 3 to infringe claim 27 to

deliver the Sling ʼ796 Services by using, in a network having a content server (such as a web

content server) which hosts a plurality of live SM broadcast objects (such as live video) for

distribution over said network through a plurality of HSs (such as Level 3’s edge servers) to a

plurality of clients (such as Sling’s users), a method of reducing start-up latency associated with

distributing said plurality of live SM broadcast objects from said content server and said plurality

of HSs to said plurality of clients, said method comprising:




                                                    38
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 39 of 45




                   a.     receiving a first request for one of said plurality of live SM broadcast objects

(such as a Sling user requesting to watch a live video) at one of said plurality of HSs (such as the

Level 3 edge servers);

                   b.     servicing said first request from a non pre-configured PH buffer (such as by

contacting a content server, retrieving and caching the requested MPEG-DASH or HLS segments

at the Level 3 edge server in a local buffer, and delivering the requested content to the client) at a

first data rate;

                   c.     receiving a second request for said one of said plurality of live SM broadcast

objects at said one of said plurality of HSs (such as receiving a second request for the same MPEG-

DASH or HLS segments at the Level 3 edge server); and

                   d.     partially servicing said second request from said non pre-configured PH

buffer (such as by delivering the requested MPEG-DASH or HLS segments to the client from the

same local buffer on the Level 3 edge server) at a second data rate, wherein said second data rate

is higher than said first data rate.

        100.       Sound View has been and continues to be damaged by Sling’s infringement of the

’796 patent and is entitled to recover from Sling the damages sustained by Sound View as a result

of Sling’s wrongful acts in an amount adequate to compensate Sound View for Sling’s

infringement subject to proof at trial.

        101.       Sling’s infringement of the ’796 patent has been knowing, deliberate, and willful,

since at least as early as April 11, 2017, the date of Sound View’s letter to Sling and therefore the

date on which Sling knew of the ’796 patent and that its conduct constituted and resulted in

infringement of the ’796 patent. Sound View continued to put Sling on notice of the ’796 patent



                                                    39
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 40 of 45




and Sling’s infringement thereof, including without limitation through communications on

December 7, 2017 and yet again through this complaint. Sling nonetheless committed—and

continues to commit—acts of direct and indirect infringement despite knowing that its actions

constituted infringement of the valid and enforceable ’796 patent, despite a risk of infringement

that was known or so obvious that it should have been known to Sling, and/or even though Sling

otherwise knew or should have known that its actions constituted an unjustifiably high risk of

infringement of that valid and enforceable patent. Sling’s conduct in light of these circumstances

is egregious.

          102.   Sling’s infringement of the ’796 patent was and is knowing, deliberate, and willful,

entitling Sound View to increased damages under 35 U.S.C. § 284 and to attorney fees and costs

incurred in prosecuting this action under 35 U.S.C. § 285.

                                    COUNT THREE
                           INFRINGEMENT OF THE ’456 PATENT

          103.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

herein.

          104.   The ’456 patent is valid and enforceable.

          105.   Sling has used software known as Apache Hadoop YARN (“Yarn”) in its data

systems. For example, Sling’s use of Yarn has been openly advertised by Sling and its employees,

and includes, without limitation, management of cluster resources via Yarn (the “Sling Yarn

Services”).

          106.   Yarn is the architectural center of Hadoop that allows multiple data processing

engines such as interactive SQL, real-time streaming, data science and batch processing to handle

data stored in a single platform. Yarn provides resource management and a central platform to


                                                  40
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 41 of 45




deliver consistent operations, security, and data governance tools across Hadoop clusters.

       107.     Yarn splits up the functionalities of resource management and job scheduling into

separate daemons, by having a global ResourceManager (“RM”) and per-application

ApplicationMaster (“AM”). The RM is the ultimate authority that arbitrates resources among all

the applications in the system. The per-application AM is, in effect, a framework specific library

and is tasked with negotiating resources from the RM and working with the NodeManager(s) to

execute and monitor the tasks. Yarn provides the ability to preempt certain applications in order

to make room for other more time-sensitive or higher priority applications.

       108.     Within Yarn, the fundamental unit of scheduling is a queue. The capacity of each

queue specifies the percentage of cluster resources that are available for applications submitted to

the queue. Yarn uses a hierarchy of queues wherein each leaf (child) queue is tied to a single

parent queue. Parent queues contain more parent queues or leaf queues but do not themselves

accept any application submissions directly. Child queues live under a parent queue and accept

applications.

       109.     A user may launch an application on Yarn using the YarnClient,

ApplicationSubmissionContext, Cluster Applications API, and/or Resource APIs. New clients

define all the information needed by the RM to launch the AM, which includes the application ID,

name, queue, and priority information. ApplicationSubmissionContext can be used to, among

other things, define the container in which the AM will be launched and run. It defines all required

information needed to run the application, including resources and environmental settings.

ApplicationSubmissionContext includes resource requirements such as memory and vCores.

Moreover, helper APIs convert values obtained from the environment into objects.



                                                41
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 42 of 45




       110.    Additionally, Yarn’s Cluster Reservation Submit API can be used to submit

reservations. When the reservation is made, the user can use the reservation ID used to submit the

reservation to get access to the resources by specifying it as part of a Cluster Submit Applications

API. The Cluster Submit Applications Object includes a resource object, which includes memory

and vCore requirements for each container.

       111.    Yarn’s RM includes a Fair Scheduler and Capacity Scheduler, which allow

assigning guaranteed minimum shares to queues. When an API submits a reservation, it is

validated by the RM, which returns a reservation ID and creates reservable queues. RM’s

schedulers then provide containers, giving a user guaranteed access to the required resources, as

identified by objects, in accordance with capacity and fairness sharing protocols.

       112.    Yarn’s Fair Scheduler and Capacity Scheduler guarantee minimum resource

reservations, e.g., memory and/or vCores, to queues. If a queue’s minimum share is not satisfied,

it will be offered available resources before any other queue under the same parent. Fair Scheduler

uses hierarchical queues, such that queues are sibling queues when they have the same parent.

Associated with each queue is a weight, which determines the amount of resources a queue

deserves in relation to its sibling queues. This amount is known as Steady FairShare, which is

calculated at the queue level. For the root queue, the Steady FairShare is equal to all the cluster’s

resources. The Steady FairShare is calculated such that the minimum amount of resources

associated with the parent queue is at least equal to the sum of the minimum resources associated

with each of the parent’s children.

       113.    Sling has infringed one or more claims of the ’456 patent under 35 U.S.C. § 271(a),

literally and/or under the doctrine of equivalents, by making, using, selling, and/or offering for



                                                 42
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 43 of 45




sale in the United States, and/or importing into the United States, products and/or methods

encompassed by those claims, including for example, by making, using, selling, offering for sale,

and/or importing systems and platforms that include or use the Sling Yarn Services.

        114.   For example, Sling infringed at least claim 13 by using a method of ensuring a

particular quality of service for an application in a computer system, the method comprising the

steps of:

               a.      utilizing an application programming interface of an operating system to

establish one or more quality of service guarantees that correspond to a reference to an object (such

as the YarnClient, ApplicationSubmissionContext, Cluster Applications API, Resource, and/or

Cluster Reservation Submit APIs) ; and

               b.      providing a particular quality of service to a request in accordance with the

one or more quality of service guarantees that correspond to one or more object references used in

the request (such as through use of Yarn’s Fair Scheduler and/or Capacity Scheduler); and

               c.      wherein the quality of service guarantees comprise resource reservations,

each specifying a portion of a resource set aside for exclusive use by one or more processes (such

as memory and vCores); and

               d.      wherein the resource reservations are organized hierarchically such that

each resource reservation r may have at most one parent and one or more siblings and children,

and associated with r is a weight that specifies how r shares the resources of r’s parent with r’s

siblings (such as the hierarchical queues used by Yarn’s Fair Scheduler and Capacity Scheduler);

and




                                                 43
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 44 of 45




                   e.     wherein associated with each resource reservation r is a minimum amount

of resources that r receives from its parent p, such that the minimum amount of resources

associated with p is at least equal to the sum of the minimum amount of resources associated with

each of p’s children (such as the Steady FairShare of resources).

            115.   Sound View has been damaged by Sling’s infringement of the ’456 patent and is

entitled to recover from Sling the damages sustained by Sound View as a result of Sling’s wrongful

acts in an amount adequate to compensate Sound View for Sling’s infringement subject to proof

at trial.

                                        RELIEF REQUESTED

            Wherefore, Sound View respectfully requests that this Court enter judgment against Sling

as follows:

            a)     that Sling has infringed each of the Patents-in-Suit;

            b)     that Sling’s infringement of the ’213 and ’796 patents is and/or has been willful;

            c)     that Sound View be awarded damages in accordance with 35 U.S.C. § 284,

including treble damages and, if necessary to adequately compensate Sound View for Sling’s

infringement, an accounting;

            d)     that this case is exceptional under 35 U.S.C. § 285;

            e)     that Sound View be awarded the attorney’s fees, costs, and expenses that it incurs

in prosecuting this action; and

            f)     that Sound View be awarded further relief at law or in equity as the Court deems

just and proper.




                                                    44
Case 1:19-cv-03709-SKC Document 1 Filed 12/30/19 USDC Colorado Page 45 of 45




                              DEMAND FOR JURY TRIAL

      Sound View demands a trial by jury on all claims and issues so triable.



Dated: December 30, 2019               By: /s/ Kathryn Bi

                                             DESMARAIS LLP
                                             Alan S. Kellman
                                             Edward Geist
                                             Kathryn Bi
                                             230 Park Avenue
                                             New York, NY 10169
                                             Tel: (212) 351-3400
                                             Fax: (212) 351-3401
                                             akellman@desmaraisllp.com
                                             egeist@desmaraisllp.com
                                             kbi@desmaraisllp.com

                                             Counsel for Plaintiff Sound View Innovations, LLC




                                              45
